Citation Nr: 0611620	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-03 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability of the left upper extremity 
resulting from medical treatment performed by the Department 
of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1954 to June 1957.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the VA Regional Office (RO) in Cleveland, Ohio, that 
denied the appellant's claim for compensation under 
38 U.S.C.A. § 1151 for additional disability of the left 
upper extremity resulting from VA medical treatment between 
August and December of 2002.

The Board further notes that it remanded this case in May 
2005 for procedural and evidentiary considerations, and that 
the action requested in its remand has been accomplished to 
the extent possible.  This case is now ready for further 
appellate review.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that there is no additional disability 
associated with the veteran's left upper extremity that is 
the result of carelessness, negligence, lack of skill, or 
involved errors in judgment or similar instances of fault on 
the part of the VA.


CONCLUSION OF LAW

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for disability of the left upper extremity 
is not warranted.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking compensation benefits under 
38 U.S.C.A. § 1151 for additional disability of the left 
upper extremity resulting from VA medical treatment.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that appellant has been 
notified on numerous occasions of the need to provide medical 
evidence of current additional relevant disability and 
evidence of fault on the part of VA.

First, prior to the initial rating action of February 2003, 
correspondence from the RO in January 2003 advised the 
veteran of the evidence necessary to substantiate his claim 
for compensation under 38 U.S.C.A. § 1151, and of the 
respective obligations of the VA and the veteran in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  While this letter also contains language relating to 
claims for service connection that is inapplicable to the 
instant claim, the Board finds that this letter was otherwise 
sufficient and that any potential confusion was rectified by 
further communications outlined below.

A February 2003 rating action and a September 2003 statement 
of the case then denied the claim, noting that the evidence 
did not show that the veteran incurred additional disability 
associated with his left upper extremity as a result of VA 
treatment.

After obtaining additional VA treatment records and following 
a VA examination conducted in March 2004, a supplemental 
statement of the case issued in May 2004 notified the veteran 
that the evidence still did not demonstrate that the veteran 
incurred additional disability associated with his left upper 
extremity as a result of VA treatment.  In fact, the RO noted 
that the May 2004 VA joints examiner specifically concluded 
that there were no current residuals of the open reduction 
internal fixation of the left upper extremity that would not 
have occurred if the injury had been treated at the time the 
veteran was originally treated in August 2002.

Thereafter, following the Board's remand in May 2005, the 
veteran was furnished with another letter that outlined the 
evidence necessary to substantiate his claim, and the 
respective obligations of VA and the veteran in obtaining 
that evidence.  Id.

In addition, after providing the veteran with additional VA 
examination to ascertain whether additional disability 
resulted from negligent VA treatment, a February 2006 
supplemental statement of the case advised the veteran that 
the more recent VA medical opinion evidence also did not 
support the existence of additional disability caused by 
negligent VA treatment in or after August 2002.  

Although the January 2003 and June 2005 VCAA notice letters 
did not specifically request that the appellant provide any 
evidence in the appellant's possession that pertained to the 
claim as addressed in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), as demonstrated from the foregoing communications 
from the RO and the Board, the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Board further notes that the veteran has been provided 
with the applicable laws and regulations, and there is no 
indication that there are any outstanding pertinent medical 
records or reports that have not been obtained or that are 
not otherwise sufficiently addressed in documents or records 
already associated with the claims file.  In this regard, the 
Board recognizes that the veteran's representative has 
claimed that the lack of certain headings in connection with 
the February 2006 supplemental statement of the case's 
notification of the 38 C.F.R. § 3.102 regulation and the 
recently-revised 38 U.S.C.A. § 1151 regulations has made them 
too difficult to follow, and the Board's review of the 
supplemental statement of the case does reflect that the 
subject headings were erroneously included at the end of 
immediately preceding citations.  However, these regulations 
are otherwise accurately provided.  In addition, under either 
the old or the newly revised 38 U.S.C.A. § 1151 regulations, 
the veteran is required to show that he has additional 
current disability that resulted from his VA treatment, and 
since the evidence is against such a showing, remanding the 
case so that the veteran can be provided with a less 
confusing copy of the new regulations would serve no useful 
purpose to the veteran.  

The Board also observes that despite the RO's June 2005 VCAA 
notice efforts to obtain further information and 
authorizations pertaining to the private physician in M.V. 
identified by the veteran at his videoconference hearing in 
February 2005, the veteran did not provide any additional 
information and, thus, remanding the case for further efforts 
to obtain records from this private physician is also not 
warranted.

The veteran has also been provided with two examinations and 
opinions regarding the issues relevant to his appeal.  
Although the representative has contended that the recent 
opinions are inadequate because they are provided by a 
resident and endocrinologist, the Board notes that a previous 
March 2004 VA spine examiner's opinion was also against the 
claim.  Moreover, the more recent examiners are still medical 
doctors and therefore have some expertise on which to base an 
opinion.  Also, the veteran has not provided any expert 
opinion to contradict the opinions of the 2004 and 2005 VA 
examiners.  Consequently, the Board finds that remanding the 
case for further examination and opinion is not warranted.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter under the VCAA.

II.  Factual Background

The veteran claims that he sustained a significant and 
permanent increase in his left upper extremity disability as 
a result of VA's negligent failure to properly diagnose and 
otherwise treat a left elbow fracture following an injury he 
sustained in August 2002.  

VA treatment records for the period of August 2002 to March 
2004 reflect that in August 2002, the veteran reported that 
he fell on cement and landed on his left elbow.  At this 
time, X-rays were found to be negative for obvious fracture 
and the assessment was left elbow strain/traumatic effusion.  
An entry the following day, however, reflects that olecranon 
fracture was noted by a radiologist.  It was further noted 
that an effort had been made to contact the veteran so he 
could be evaluated in urgent care by orthopedics.  

In November 2002, the veteran complained of left elbow 
swelling and slight pain on movement for the previous three 
months.  Examination of the left elbow revealed mild 
tenderness to palpation over the olecranon process and a 
palpable defect at the level of the olecranon which increased 
in size with active elbow flexion.  X-rays currently and from 
August 2002 were interpreted to reveal a displaced short 
oblique fracture of the olecranon in the proximal to mid one 
third, and the overall impression was left olecranon 
fracture, chronic.  Operative intervention for open reduction 
internal fixation of the olecranon was recommended and was 
performed in early December 2002.

Later in December 2002, the veteran complained of some wrist 
pain under his left arm cast.  A new cast was applied after 
it was determined that there was some rubbing due to the 
previous cast.  In February 2003, it was noted that the 
veteran had near full extension of the elbow and minimal pain 
with only certain movements.  He did, however, complain of a 
"stinging sensation" in the left second and third finger.  
This pain reportedly developed two to three weeks after his 
cast was removed in late December 2002.  The assessment was 
left carpal tunnel syndrome and the veteran was injected with 
triamcinolone at the left carpal tunnel space.  

Another entry for February 2003 reflects an impression of 
left olecranon open reduction internal fixation, with left 
dorsal wrist pain, likely extensor tendon tendonitis.  In 
March 2003, the veteran complained of left elbow, forearm, 
and wrist pain.  He was still complaining of some pain on the 
dorsum of his forearm with leaning on it, and was asking if 
maybe the hardware needed to be removed.  

In April 2003, the veteran reported that a thumb spica splint 
had helped his wrist pain significantly, but that he still 
had some occasional nagging pain.  In May 2004, the veteran 
reported chronic left elbow pain which was controlled with 
acetaminophen.

A VA joints examination in March 2004 revealed that the 
examiner reviewed the veteran's claims file in conjunction 
with his examination of the veteran.  The examiner noted the 
veteran's history of the VA's initial diagnosis that he had 
not sustained a fracture, followed by the subsequent 
diagnosis and surgery.  The veteran stated that his elbow 
continued to bother him and that he could not button his 
shirts.  He further described weakness and pressure above the 
elbow.  Physical examination revealed that the left arm 
motion was more limited than the right, and that grip 
strength on the left was also weaker.  X-rays of the left 
elbow revealed an internally fixed and healed fracture of the 
olecranon process with wire and pins transfixing the 
fracture.  The impression was healed fracture of the left 
elbow with residual tenderness and limited range of motion, 
particularly supination and muscle weakness.

It was the March 2004 examiner's opinion that the VA's 
failure to treat the fracture in August did not cause the 
current permanent disability to the veteran; that the open 
reduction required in November would also have been required 
had it been treated in August; that there were no current 
residuals of the open reduction, internal fixation that would 
not have occurred if it had been treated in August; and that 
none of the other treatment provided contributed to the 
current left elbow disability.  Therefore, the examiner 
opined that the veteran's current elbow disability was more 
likely than not due to his injury, but was not adversely 
affected by the delay in said treatment.

VA treatment records from August 2004 and May 2005 reflect 
that the veteran's problem list included a left olecranon 
fracture in November 2002.

Reports from a VA examination in October 2005 revealed that 
the veteran's records were reviewed in conjunction with the 
examination.  The veteran's treatment with VA in and after 
August 2002 was again outlined.  The examiner noted that 
there was no progression of the left elbow condition between 
August 12, 2002 and November 21, 2002.  While the examiner 
noted that there was certainly an increased risk based on the 
inability to treat the veteran between initial X-ray and 
orthopedic evaluation, he believed that the veteran was 
appropriately treated and the fixation obtained in November 
2002 was the same surgery he would have had in August 2002.  
A physical examination of the left upper extremity revealed 
some limited motion, pain, and weakness.  The most recent X-
ray showed that the hardware was in good position and that 
the fracture healed in good position.  The examiner 
reiterated that while he believed the veteran should have 
been treated on a more acute basis, his functional outcome 
did not seem to have been adversely affected by the delay.  

In a supplemental entry, dated in December 2005, a VA 
endocrinologist noted that she concurred with the examiner 
who performed the October 2005 examination, and added that 
one month following the veteran's injury, he was evaluated 
for unrelated problems and expressed no complaints about his 
left elbow.  She also opined that there was no negligence on 
the part of VA in care and treatment of the veteran.  It was 
her belief that the final outcome was not in any way other 
than what would have been expected had treatment been 
initiated closer in time to the time of injury.  She went on 
to comment that if there was anything reflective of error in 
judgment, it was only that of being unable to notify the 
veteran in a more timely fashion about his elbow fracture, 
noting, however, that the veteran did not seek further 
attention for increased pain or swelling, as advised at the 
time of his initial evaluation.




III.  Analysis

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence is necessary for recovery 
under section 1151.  In pertinent part, 1151 is amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

Here, the appellant's claim under 38 U.S.C.A. § 1151 was 
received in December 2002 and, accordingly, the claim will be 
adjudicated by the Board, as it was by the RO, under the 
version of 38 U.S.C.A. § 1151 that requires VA fault.

As the Board has indicated above, the critical inquiry under 
post-Gardner interpretation of the 38 U.S.C.A. § 1151 is 
whether additional disability resulted from VA medical 
treatment.  (Neither the veteran nor his representative have 
asserted that the veteran sustained additional disability as 
the result of an event that was not reasonably foreseeable.)  
In the process of making such inquiry, the Board will address 
the evidence in favor and against the veteran's claim.

A threshold element of a claim for compensation under 
38 U.S.C.A. § 1151, both before and after October 1, 1997, 
includes the existence of a current disability, and as to the 
veteran's claim for 38 U.S.C.A. § 1151 benefits based on left 
upper extremity disability, the Board finds that there is 
insufficient medical evidence of currently identifiable 
additional disability related to VA treatment.  In addition, 
as was noted previously, various communications from the RO 
clearly placed the veteran and his representative on notice 
of the need for the veteran to produce evidence of 
identifiable additional disability that was the result of 
actions taken by the VA, and the record does not contain such 
evidence.  In fact, VA examiners in both 2004 and 2005 
reviewed the record in conjunction with the examination of 
the veteran and concluded that the veteran did not sustain 
additional disability as a result of any failure on the part 
of VA to initially diagnose or otherwise treat the veteran's 
left elbow fracture.  

In support of the veteran's claim the Board readily 
acknowledges and has examined the veteran's own statements 
and argument to the effect that the actions of VA in and 
after August 2002 caused him greater left elbow impairment 
than he would have experienced had more timely and effective 
treatment been given; however, there is no evidence of any 
relevant current diagnosis or finding of additional left 
upper extremity disability that is the result of VA 
treatment.  

It is long-established that the veteran, as a layperson, is 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Furthermore, it has not been shown that the veteran 
has the requisite knowledge, skill, training, or education to 
qualify as a medical expert in order for such statements to 
be considered competent evidence.  Id.  In short, the 
veteran's own speculations as to medical matters are without 
any probative value.  

The VA examiner in 2004 and 2005 also did not find that the 
post-injury VA medical records demonstrated a disability 
other than what would have been expected with more timely 
treatment of the veteran's olecranon fracture.  There is also 
no medical opinion in the record that disputes the opinions 
of the 2004 and 2005 VA examiners.

Although statements from the VA examiners certainly imply 
that greater efforts should have been made to treat the 
veteran in a more timely fashion, the examiner in the 
December 2005 supplemental report clearly concluded that 
there was no negligence and thus, even if there was a finding 
of some additional disability related to VA treatment, the 
preponderance of the evidence would still be against the 
claim.  The Board further notes that to the extent it may be 
unclear whether the examiners have found negligence on the 
part of VA, clarification of the opinions is unnecessary 
where the evidence does not satisfy the critical element of 
additional disability.  

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence does not establish that 
additional residual disability has been sustained by the 
veteran as a result of the treatment administered to the 
veteran by the VA.  Accordingly, the claim of entitlement to 
VA benefits pursuant to 38 U.S.C.A. § 1151 is denied.


ORDER

The veteran's claim for compensation benefits under 
38 U.S.C.A. § 1151 for additional disability of the left 
upper extremity resulting from VA medical treatment is 
denied.  



____________________________________________
Douglas E. Massey
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


